Citation Nr: 0119815
Decision Date: 07/31/01	Archive Date: 09/12/01

Citation Nr: 0119815	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-10 793	)	DATE JUL 31, 2001
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable initial rating for a scar, 
residual of a shell fragment wound of the scalp.

2.  Entitlement to a compensable initial rating for right arm 
muscle injury, residual of a shell fragment wound.

3.  Entitlement to a compensable initial rating for a right 
arm scar, residual of a shell fragment wound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1973 
and from November 1973 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In January 1998 the Board remanded 
the case for additional development, and after obtaining the 
requested development, the Board rendered a decision dated 
June 27, 2000.  

In October 2000, the veteran filed a motion for 
reconsideration of the Board's June 27, 2000, decision.  In 
May 2001, by direction of the Chairman of the Board, the 
Deputy Vice Chairman granted the veteran's motion.  In light 
of the foregoing, the decision below will replace the June 
27, 2000, decision and constitute the final board decision in 
this matter.  

To contemplate the veteran's assertions presented on appeal, 
the issues before the Board are as styled on the title page. 

By rating action dated in February 1998, the RO granted 
entitlement to service connection for degenerative changes of 
the right knee and assigned a rating of 10 percent, effective 
June 25, 1993.  Notice of the award determination, which 
included a reference to an original computer generated 
letter, was mailed to the veteran that same month.  In an 
informal brief, dated in May 2000, the veteran's 
representative averred that the award notification letter did 
not apprise the veteran of his due process appellate rights, 
thereby tolling the veteran's time period within which to 
file notice of disagreement.  The representative then 
attempted to file notice of disagreement with the February 
1998 RO determination with the Board.  The Board notes that 
the representative's February 1998 informal brief to the 
Board cannot constitute a valid notice of disagreement, as it 
was taken before the Board and not the RO.  Beyrle v. Brown, 
9 Vet. App. 24 (1996).  Since the record fails to indicate 
whether the RO attached proper notice of appellate rights to 
the computer generated letter, the Board finds that the RO 
should reissue the February 1998 notification letter to the 
veteran with applicable appellate rights attached.  It is 
also noted that there can be only one valid notice of 
disagreement as to a particular claim, extending to all 
subsequent RO and Board adjudications on the same claim until 
a final decision has been rendered.  See generally, Hamilton 
v. Brown, 39 F.3d 1574 (1994).

By rating action dated in November 1999, the RO denied 
service connection for cribriform follicular scarring of the 
right arm, and granted service connection for cystic acne on 
the chest and back, and of the face, separately rated as 
noncompensably disabling, effective June 25, 1993.  The 
veteran filed a timely notice of disagreement.  In October 
2000, the RO issued a statement of the case to the veteran 
with a notification letter informing him of the applicable 
time period to respond.  While in the informal brief received 
in October 2000, the veteran's representative disputed the 
Board's interpretation of whether a notice of disagreement 
had been filed, the representative did not allege any 
specific error of fact or law made by the RO in the November 
1999 determination.  See generally 38 C.F.R. § 20.202 (2000).  
Thus, the veteran failed to perfect the appeal, and the 
matters are not before the Board. 


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining information and evidence necessary to 
substantiate his claims.

2.  The veteran's scalp scar, residual of a shell fragment 
wound, is clinically asymptomatic without objective evidence 
of moderate disfigurement.

3.  The right arm muscle injury, residual of a shell fragment 
wound, is manifested by a retained metallic fragment with a 
subjective complaint of an occasional rub against the arm, 
productive of no more than moderate impairment.

4.  The shell fragment wound scar of the right arm is 
clinically asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
scar, residual of a shell fragment wound of the scalp, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic 
Code 7800 (2000).

2.  The criteria for an initial rating of 10 percent for 
residuals of a shell fragment wound of the right arm with 
muscle injury have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.73, 
Diagnostic Code 5306 (effective from June 3, 1997).

3.  The criteria for an initial compensable rating for a 
scar, residual of a shell fragment wound of the right arm, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is satisfied that all relevant facts 
pertaining to these claims have been properly and 
sufficiently developed.  The Board recognizes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Despite the change in the law brought about by the VCAA, a 
remand of the appellate claims is not required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
been provided a statement of the case and supplemental 
statement of the case informing him of the medical evidence 
necessary for increased ratings for his service-connected 
disabilities.  Thorough and contemporaneous VA medical 
examinations have been conducted, and the veteran has not 
identified any outstanding medical evidence.  

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

In July 1994, the RO granted service connection for scars, 
residuals of shrapnel wounds of the scalp and right arm, and 
rated the disability as noncompensably disabling, effective 
from June 25, 1993.  The veteran appealed that original 
rating determination.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
remains open and on appeal.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also AB v. Brown, 6 Vet. App. 35 
(1993). 

Given the aforementioned, the Board is cognizant that 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found-a practice known as "staged" ratings.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The basis of disability evaluations is the ability of the 
body as a whole, or a system, or organ, to function under the 
ordinary conditions of daily life, including employment.  An 
evaluation is based upon lack of usefulness of a part or 
system.  38 C.F.R. § 4.10 (2000).  For musculoskeletal 
disabilities, the elements to be considered primarily include 
the reduction in the joint's normal excursion of movement on 
different planes in conjunction with factors such as less or 
more movement than normal, weakened movement, incoordination, 
and swelling or instability.  38 C.F.R. §§ 4.40, 4.45 (2000).  
Painful motion is also a factor of disability.  
38 C.F.R. § 4.40.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2000).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3; see also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Scar, residual of a shell fragment wound of the scalp

Regarding entitlement to an initial compensable rating for a 
scar, residuals of a shell fragment wound of the scalp, the 
preponderance of the evidence weighs against the veteran's 
claim.  The rating schedule provides that a slight 
disfiguring scar of the head, face or neck warrants a 
noncompensable rating.  Where a scar of the head, face or 
neck is moderately disfiguring, a 10 percent rating is 
warranted; where the scar is productive of marked and 
unsightly deformity of the eyelids, lips, or auricles, a 30 
percent rating is warranted; and where the scar is productive 
of complete or exceptionally repugnant deformity of one side 
of the face or marked or repugnant bilateral disfigurement, a 
50 percent rating is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

In this case, there is no clinical evidence of record 
establishing that the veteran's scar of the scalp is 
moderately disfiguring.  The medical evidence reflects that 
the veteran's scar of the scalp is clinically asymptomatic 
without evidence of moderate disfigurement.  A VA examination 
report dated in September 1993 reflects that the examiner 
characterized the veteran as having "one big scar on the 
scalp."  Although the examiner reported that he was unable 
to evaluate the scar as well healed due to the in-service 
mine injury, there were no objective findings reported on 
physical examination of evidence of tissue loss, adhesion, 
ulceration, discoloration, or pain.  The diagnosis was status 
post scar on scalp.

On VA examination in March 1998, the veteran stated that his 
scalp was tender at times.  Objective evaluation revealed a 
linear scar of the scalp measuring 2-centimeters x 3-
millimeters.  The reported objective findings were 
specifically negative for adhesion, ulceration or breakdown 
of the skin, elevation or depression of the scar, underlying 
tissue loss, inflammation, edema, or keloid formation.  No 
evidence of disfigurement was detected either.  The color of 
the scar compared to other normal areas of the skin was 
normal, although a slightly thick texture was noted.  The 
veteran had no limitation of function by the scar.  A VA 
physician described the scar on VA examination in March 1998 
as a superficial hardly noticeable scar in the scalp area.

On VA examination of the skin in March 1999, although the 
examination addressed an unrelated disability, the examiner 
stated that the veteran had no significant scarring of the 
scalp and the residual scars did not involve muscle tissue.

The veteran again underwent VA examination of the skin in 
April 1999.  The examination report reflects that the veteran 
had no symptoms or complaints associated with the scar on the 
vertex of his scalp.  On physical examination, the scar 
measured 2.5-centimeters in length.  There was no ulceration, 
breakdown, hypertrophy, loss of underlying tissue, or 
attachment or adherence of the scar.  The assessment was 
vertex of the scalp secondary to shrapnel injury well healed, 
without adherence, underlying tissue loss, or complaints from 
the veteran.

In an undated addendum, a physician wrote that the veteran's 
scar of the scalp was not disfiguring.  The examiner also 
noted a lack of complaints or any other abnormality 
associated with the scar.  

Finally, on VA examination of the scars in January 2000, the 
examiner observed a superficial scar of the left occiput 
area, above the left eye.  The scar was nontender on 
palpation and without adhesions, induration, elevation, or 
depression.  A normal texture was noted as well, although 
some change in color was present.  There was no inflammation 
or significant disfigurement.  The diagnosis was superficial 
scars without significant disfigurement or functional 
impairment.  

Given the aforementioned asymptomatic clinical findings since 
service connection has been in effect, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claim of entitlement to a compensable initial 
rating for a scar, residual of a shell fragment wound of the 
scalp.  As the scar clinical findings have remained 
essentially consistent, staged-ratings are not warranted.  
The veteran's appeal is denied.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.31, 4.118, Diagnostic 
Code 7800.

Residuals of a Shell fragment wound of the right arm, to 
include muscle injury and a scar

The veteran also seeks separate compensable initial ratings 
for his service-connected residuals of a shell fragment wound 
of the right arm, of muscle injury and a scar.  At the 
outset, the Board notes that the service medical records show 
that the veteran was involved in a mine explosion during 
active service and that he is right-hand dominant.  

For muscle injuries, the Board notes that during the pendency 
of this appeal, VA amended the schedular criteria for 
evaluating muscle injuries set forth in 38 C.F.R. §§ 4.55, 
4.56, 4.69, 4.73 (1996).  See Fed. Reg. 30235-30240 
(effective June 3, 1997).  The regulatory changes concerning 
muscle injuries include the deletion of 38 C.F.R. §§ 4.47 
through 4.54 and 38 C.F.R. § 4.72.  The definitions of what 
constitutes a moderate, moderately severe, or severe wound 
were modified to exclude the adjectives describing the amount 
of loss of deep fascia and muscle substance.  Because the 
regulatory changes pertinent to this claim are nonsubstantive 
in nature, the Board finds that review under the current 
criteria is appropriate and nonprejudicial to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Under diagnostic codes 5301 through 5323 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d).

A simple wound of muscle without debridement or infection is 
to be considered of slight disability.  There should exist a 
service department record of a superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and no cardinal signs or symptoms of muscle 
disability.  Such contemplates objective findings of a 
minimal scar with no evidence of fascial defect, atrophy, or 
impaired tonus and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A through and through or deep penetrating wound of short 
track from a single bullet,  small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, is to be 
considered at least of moderate disability.  Factors for 
consideration are the veteran's service department record or 
other evidence of in-service treatment for the wound, and 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings such as entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue are for consideration.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side are also for consideration.  
38 C.F.R. § 4.56(d)(2).

A through and through or deep penetrating wound by small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring is to be considered at least 
moderately severe in degree.  Factors considered include the 
service records or other evidence of hospitalization for a 
prolonged period for treatment of the wound and consistent 
complaint of cardinal signs and symptoms of muscle 
disability.  Also contemplated, if present, is evidence of 
inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The provisions of 38 C.F.R. § 4.56(d)(4) set forth the 
criteria for characterization as a severe muscle disability, 
and contemplate greater injury.

The veteran's disability of the right arm has been evaluated 
as an injury to Muscle Group IV, which affects extension of 
the elbow (long head of triceps is stabilizer of shoulder 
joint), and are the extensor muscles of the elbow: (1) 
triceps; (2) anconeus.  The rating provision provides that 
severe muscle injury of the dominant extremity warrants a 
40 percent rating, moderately severe injury warrants a 30 
percent rating, moderate injury warrants a 10 percent rating, 
and slight injury warrants a zero percent rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5306.

Limitation of motion for the elbow is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207 (2000).  Limitation of 
flexion of the major forearm to 100 degrees warrants a 10 
percent evaluation and limitation of flexion to 110 degrees 
warrants a zero percent evaluation.  Greater disability 
evaluations are warranted for greater limitation of flexion.  
Under Diagnostic Code 5207, limitation of extension of the 
major forearm to 45 or 60 degrees warrants a 10 percent 
evaluation.  Greater disability evaluations are warranted for 
greater limitation of extension.

With respect to scars, a 10 percent rating is warranted for 
scars that are superficial, poorly nourished with repeated 
ulcerations or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars shall be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.

It is also noted that mild incomplete paralysis of the 
musculocutaneous nerve of the dominant extremity warrants a 
zero percent rating, moderate incomplete paralysis warrants a 
10 percent rating, and severe incomplete paralysis warrants a 
20 percent rating.  Complete paralysis with weakness but not 
loss of flexion of the elbow and supination of the forearm 
warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic 
Code 8517 (2000).

After carefully reviewing and weighing the medical evidence 
of record in conjunction with the veteran's subjective 
complaints, the Board finds that the criteria for a separate 
initial rating of 10 percent for muscle injury, residual of a 
shell fragment wound of the right arm, have been met.  The 
preponderance of the evidence weighs against the assignment 
of a compensable separate initial rating for the scar 
residual of a shell fragment wound of the right arm.

The veteran's VA examination report dated in September 1993 
reflects that scrap metal due to mortar had penetrated his 
right upper arm muscle, and that a scar measuring 1/8 of an 
inch was located on the right upper arm laterally.  The scar 
was described as well healed, without adhesions or damage to 
tendons, muscles, joints, or nerves.  No tissue loss was 
noted either.  The veteran's strength was good, although 
occasional weakness of grasp in both hands was noted.  It was 
also reported that no evidence of pain or muscle hernia was 
detected.  The diagnosis was status post scar of the right 
upper arm and muscular system in good condition.  

On VA examination in March 1998, the veteran stated that his 
arm ached during cold weather.  A scar measuring 2.8-
centimeters x .4-centimeters was located on the right arm.  
Specific findings did not reveal evidence of tenderness, 
adherence, ulceration, or breakdown of the skin.  The texture 
of the skin was normal even though a slight elevation or 
depression of the scar was present.  There was no underlying 
tissue loss, inflammation, edema, or keloid formation.  The 
color of the scar compared to normal areas of the skin was 
normal.  The examiner reported minimal disfigurement of the 
right arm without limitation of motion or function by the 
scar.  The examiner opined that the scars did not involve 
muscle tissue, were not disfiguring, and did not affect 
motion of the right upper extremity.

A May 1998 VA x-ray of the right arm revealed a small 5 x 2-
millimeter metallic fragment of the soft tissue adjacent to 
the mid-shaft of the right humerus.  Otherwise, findings were 
normal.

On VA examination of the skin in March 1999, although the 
examination addressed an unrelated disability, the examiner 
stated that the residual scars did not involve muscle tissue 
and did not affect motion of the upper extremities.  

On VA examination in April 1999, the veteran stated that the 
scar of the right arm did not bother him, but there was a 
retained piece of metal that occasionally rubbed against a 
nerve.  Physical examination revealed a 6 x 6-millimeter oval 
atrophic scar.  However, objective evidence of underlying 
tissue loss, attachment, tenderness, pain, or tenderness was 
not demonstrated.  The only complaint the veteran had was 
that the retained piece of metal on the interior part rubbed 
against the arm.  

In an undated addendum, a physician wrote that the scar on 
the veteran's right arm was asymptomatic, except for the 
sensation of a foreign body.  The scar did not affect motion 
of the upper extremity.

On VA examination of the muscles in January 2000, the veteran 
stated that his right arm occasionally ached and that he was 
unable to hold objects in the palm of his right hand.  The 
examiner observed a scar measuring about 1-centimeter in the 
area of the triceps.  The scar was nontender on palpation and 
without tumors.  There was no significant loss of tissue, 
adhesions, tendon or bone damage, herniation, or significant 
muscle loss.  Muscle strength was normal.  The diagnosis was 
mild injury to the muscles of the right triceps without 
significant disfigurement or functional impairment.  The 
examiner added that x-ray studies dated May 12, 1998 of the 
right humerus showed a small 5 x 2-millimeter metallic 
fragment of the soft tissue adjacent to the mid shaft of the 
right humerus, so there was an additional diagnosis of 
metallic fragment of the soft tissue of the right arm.

The VA examination of the scars report dated in January 2000 
reflects a scar measuring about 1-centimeter in the middle 
over the right humerus.  The veteran's scar was nontender on 
palpation, without adhesions and with a normal texture.  No 
induration, elevation, depression, inflammation, or 
significant disfigurement was noted.  A change in color was 
present.  The diagnosis was superficial scars without 
significant disfigurement or functional impairment

As previously noted, with respect to the veteran's right arm 
muscle injury, residual of a shell fragment wound, the Board 
finds that the reported findings are consistent with moderate 
injury.  Thus, a separate initial rating of 10 percent is 
warranted.  By history, the medical evidence establishes that 
scrap metal due to mortar explosion penetrated the veteran 
right upper arm muscle, and currently, x-ray findings confirm 
the presence of a retained metallic fragment.  While 
objective findings are essentially asymptomatic, throughout 
the pendency of his appeal, the veteran has complained of 
occasional weakness of the grasp of the hand and that the 
retained piece of metal on the interior part rubbed against 
the arm.  In light of the aforementioned findings, the Board 
finds that since service connection has been in effect the 
criteria for an increased initial rating of 10 percent have 
been met.  

However, the evidence does not clinically establish that the 
criteria for a rating in excess of 10 percent have been met.  
The medical evidence is completely devoid of pathology 
demonstrative of a through and through penetrating wound with 
debridement, prolonged infection and sloughing of soft parts, 
and intermuscular scarring.  By history and currently, the 
veteran's muscle strength has remained good and there is no 
evidence of muscle scarring or functional impairment.  The 
only complaint presented by the veteran has been that a 
retained piece of metal on the interior part rubbed against 
his arm/nerve.  It is also noted that the provisions of 
Diagnostic Codes 5206 and 5207 have been considered.  The 
veteran's disability does not affect motion of the right 
upper extremity.  Accordingly, the criteria for an increased 
rating in this regard have not been met.

Additionally, the Board acknowledges that on VA examination 
in September 1993 the veteran complained of weakness of his 
hand grasp and in April 1999 he stated that the retained 
piece of metal occasionally rubbed against a nerve.  It is 
also acknowledged that a separate rating for nerve impairment 
may be assigned as separate and distinct from underlying 
symptomatology presented in this case.  However, the clinical 
evidence establishes that since the effectuation of service 
connection there has been no damage to the nerves and that 
the veteran's muscle strength of the arm has been and remains 
normal.  Accordingly, the record provides no basis for a 
separate rating in this respect.  38 C.F.R. §§ 4.7, 4.14, 
4.124a, Diagnostic Codes 8517; Esteban v. Brown, 6 Vet. App. 
259 (1994).

Regarding the scar of the right arm, the Board further 
acknowledges that a separate rating can be assigned for this 
disability.  Esteban v. Brown, 6 Vet. App. 259; see also 
38 C.F.R. § 4.14.  Nonetheless, the criteria for a 
compensable separate rating based on the veteran's scar have 
not been met.  Since service connection has been in effect, 
the objective evidence establishes that the veteran's scar of 
the right arm has been and remains asymptomatic.  The scar 
has been and continues to be well healed without adhesions, 
pain, ulceration, underlying tissue loss, inflammation, 
edema, or keloid formation.  Additionally, no limitation of 
motion or function by the scar has been demonstrated.  Thus, 
the criteria for a compensable separate initial rating in 
this regard have not been met.

Finally, the pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2000), have been considered but 
there is no basis for referral in this regard.  There is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The competent evidence 
establishes that his service-connected scars, residuals of 
shell fragment wounds of the scalp and right arm, are 
asymptomatic and not productive of functional impairment, and 
that the right arm muscle injury, residual of a shell 
fragment wound, is no more than moderate in nature.  
Therefore, referral for an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).



ORDER

The appeal for entitlement to an initial compensable rating 
for a scar, residual of a shell fragment wound of the scalp, 
is denied.

Entitlement to a separate initial rating of 10 percent for 
right arm muscle injury, residual of a shell fragment wound, 
is granted, subject to the law and regulations pertinent to 
the disbursement of monetary funds.

Entitlement to an initial compensable rating for a right arm 
scar, residual of a shell fragment wound, is denied.



			
	F. JUDGE FLOWERS	MARK F. HALSEY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 



Citation Nr: 0016998	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-10 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) rating for scars, 
residuals of shell fragment wounds to the scalp and right 
upper arm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
March 1973 and from November 1973 to April 1983.
This matter arises from a July 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 1998, the Board of 
Veterans' Appeals (Board) remanded the case.  The additional 
development requested has been completed and the case has 
been returned to the Board for appellate review. 

The Board notes that the veteran's representative, in the 
Informal Hearing Presentation, has raised several issues that 
are not before the Board on appeal.  The representative has 
attempted to file notices of disagreement with regard to the 
issues  that were decided by the Board in a January 1998 
decision on the merits.  The Board's January 1998 decision 
included a notice of appellate rights and the veteran and his 
representative were apprised of the method of initiating an 
appeal of the Board's decision.  The veteran failed to appeal 
the Board's decision.  

The representative also attempted to disagree with regard to 
the February 1998 RO decision which assigned a 10 percent 
rating for a right knee disability (after implementing the 
Board's decision granting service connection).  The RO's 
notice of award letter included a reference to an original 
computer generated letter.  The Board notes that there is 
presumption of regularity which attaches to government 
officials properly discharging their duties, thus the Board 
assumes that the RO attached a proper notice of appellate 
rights to the computer generated letter.  See Baldwin v. West 
13 Vet. App. 1, 6 (1999).  Therefore, that question is 
referred to the RO for verification and appropriate action.  
A remand as requested by the representative is not necessary.  
See Manlicon v. West. 12 Vet. App. 238 (1999).

Finally, the representative submitted statements indicating 
he was filing a notice of disagreement to the RO's November 
18, 1999 decision.  As the representative surely knows, a 
timely notice of disagreement must be filed with the agency 
of original jurisdiction to initiate an appeal.  That is, the 
veteran, or his representative, has until November 18, 2000, 
to notify the Indianapolis RO of his dissatisfaction or 
disagreement with the aforementioned decision.  The Board has 
no jurisdiction over that matter.  38 C.F.R. §§ 20.3, 20.101, 
20.202, 20.302 (1999).

FINDING OF FACT

The scars of the veteran's scalp and right upper arm are 
well-healed, superficial, without ulceration or objective 
demonstration of tenderness, are non-adherent, and do not 
result in limitation of function of any part affected.


CONCLUSION OF LAW

A compensable disability rating for scars, residuals of shell 
fragment wounds to the scalp and right upper arm is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.73, Diagnostic Code 5306;  4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, that claim is well grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  As it is also an appeal from an initial grant of 
service connection and originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, the Board must consider "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).

The Board notes that the service medical records from the 
veteran's first period of service are not associated with the 
claims file, despite several attempts by the RO to obtain 
such records.  However, the veteran was granted service 
connection for scars based upon a VA examination of September 
1993 which showed a large, well-healed scar on the scalp and 
a 1/8th inch, well-healed scar on the right upper arm, due to 
injuries sustained during service.  He was assigned a 
noncompensable rating for each disability.  He disagreed with 
the assigned rating and this appeal followed.

The veteran's scars have been rated pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which evaluates scars based 
upon limitation of function of the part affected.  Also for 
consideration in this instance are the diagnostic codes which 
refer to disfiguring scars and superficial scars.  Diagnostic 
Code 7800 provides a non-compensable rating for slightly 
disfiguring scars and a 10 percent rating for moderately 
disfiguring scars.  Diagnostic Code 7803 provides a 10 
percent rating for superficial scars that are poorly 
nourished with repeated ulceration and Diagnostic Code 7804 
provides a 10 percent rating for superficial scars that are 
tender and painful on objective demonstration.  

In addition to the schedular ratings for skin, the Board must 
consider whether the schedule for rating muscle injuries is 
applicable.  In assessing the degree of muscle impairment, 
regulations provide that a cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the 
applicable diagnostic codes, a slight disability of muscle is 
represented by a simple wound of muscle without debridement 
or infection.  A moderate disability is indicated by a 
through and through or deep penetrating wound of relatively 
short track by single bullet or small shell or shrapnel 
fragment.  Entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate relatively 
short track of missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of the muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(c),(d)(1) 
(1999).  Pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5306, 
Muscle Group VI, which includes the triceps, a slight muscle 
injury is indicative of a non-compensable rating while a 10 
percent rating is assigned for a moderate muscle injury of 
either the dominant or non-dominant arm.   

After reviewing the VA examination reports of March 1998, 
April 1999, August 1999, and January 2000, the Board 
concludes that a preponderance of the evidence is against a 
compensable rating for the veteran's scars of the scalp and 
right upper arm.  The March 1998 VA examination indicated 
that the veteran's scars were superficial with the scalp scar 
being hardly noticeable.  The scars on the right arm were 
noted to be approximately 2 to 4 millimeters (mm) and were 
not significantly depressed.  All scars had color similar to 
the surrounding skin, were non-tender and were not 
disfiguring.  There was no significant tissue loss, adherence 
or ulceration.  There was no limitation of function due to 
the right upper arm scars.  

An April 1999 VA examination report noted the veteran's 
history of being hit with shrapnel during service.  There was 
a 2.5 centimeter (cm) scar on the vertex of the scalp, and a 
6mm by 6mm oval atrophic scar on the right upper arm.  The 
scars of the scalp and arm were without ulceration, breakdown 
or hypertrophy.  There was no loss of underlying tissue and 
no attachment or adherence of any of the scars.  

In August 1999, a VA examiner's statement indicated that the 
scar on the veteran's scalp was not disfiguring, and both 
scalp and right arm scars were asymptomatic.  The examiner 
noted the presence of a foreign body in the veteran's right 
arm which did not affect motion of the upper extremity.  

The veteran was afforded further VA examination in January 
2000 to evaluate the skin scars and any underlying 
disability.  The dermatology examiner noted a superficial 
scar in the left occiput area and a 1 cm scar in the area of 
the right middle humerus.  Both scars were noted to be non-
tender without adhesions and of normal texture.  There was no 
induration, elevation or depression.  There was some change 
in color in that they were darker than the surrounding skin.  
There was no significant disfigurement.  The diagnosis was 
reported as superficial scars without significant 
disfigurement or functional impairment.  The VA physician who 
examined the veteran for muscle or nerve injury found that 
there was no muscle, tendon, or bone damage.  Although the 
veteran was noted to complain of an occasional ache when he 
used his right arm and sometimes being unable to hold objects 
with the palm of his right hand, muscle strength was normal.  
The diagnosis was reported as mild injury to muscles of right 
triceps without significant disfigurement or functional 
impairment.  The examiner also noted a small, 5mm by 2mm 
metallic fragment of the soft tissue adjacent to the mid 
shaft of right humerus by X-ray.  He added the presence of 
this retained foreign body to the diagnosis.

As is apparent from the medical evidence of record, the scars 
of the veteran's scalp and right upper arm do not result in a 
compensable disability.  Both scars are well-healed with 
tissue loss or bone or muscle damage.  Neither scar is 
disfiguring and there is no limitation of function of the 
veteran's right upper arm due to the scar.  Notwithstanding 
the veteran's report that he sometimes has difficulty holding 
objects with the palm of his right hand, there is no medical 
evidence of more than slight impairment of his triceps 
muscle.  As noted above, under the applicable diagnostic 
code, a moderate injury of the muscles of the dominant or 
non-dominant arm is indicative of a minimum 10 percent 
rating.  In the instant case, the medical evidence clearly 
shows a mild injury and there is no evidence to show that the 
veteran has had any more than a mild injury with well-healed 
scars, since the original grant of service connective 
effective in 1993.

Accordingly, as the preponderance of the evidence is against 
a compensable rating for a scar of the scalp and a scar of 
the right upper arm, the claims must be denied.  It follows 
that as there is no evidence of record in relative equipoise, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   




ORDER

A compensable rating for scars, residuals of shell fragment 
wounds to the scalp and right upper arm, is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

